Exhibit 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Form S-4 on Form S-8 Registration Statement of Yuma Energy, Inc., a California corporation (the “Company”), of our reserve report of Yuma Energy, Inc., a Delaware corporation (“Yuma”), dated effective December 31, 2013, which appears in the Registration Statement (No. 333-197826) on Form S-4 of the Company filed with the Securities and Exchange Commission on August 4, 2014. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ Philip S. (Scott) Frost Philip S. (Scott) Frost, P.E. Senior Vice President Dallas, Texas December 22, 2014 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
